Citation Nr: 1501597	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-31 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of lumbar spine injury, with degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision, which continued a 10 percent disability rating for the Veteran's lumbar spine, and denied service connection for a right hip disability.  In his substantive appeal to the Board, the Veteran indicated that the only issue on appeal is for an increased rating for the lumbar spine with DDD.  Accordingly, the Board finds that the claim of entitlement to service connection for a right hip injury is withdrawn and is not before the Board at this time.

On February 27, 2013, the Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

Additional pertinent evidence was received by the Board following the hearing.  Pursuant to 38 C.F.R. § 20.1304(c), the Veteran waived his right to receive an updated supplemental statement of the case incorporating a discussion of the new evidence. Id.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal is decided.

The Veteran testified he has chronic low back pain, exacerbated by repetitive movements, as well as tingling and numbness.  Based on the Veteran's complaints of increased pain, and the fact that the last VA spine examination was in October 2010, over 4 years ago, the Board finds that a new spine examination is warranted.  Additionally, the Veteran currently receives treatment for his back at St. Clairsville and Belmont VA clinics.  Efforts should be made obtain any outstanding VA records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding treatment records, including from St. Clairsville and Belmont VA clinics, for treatment since February 2013, and associate them with the claims file.

2.  Then, the AOJ should request a new VA spine examination, to include neurological and orthopedic evaluations to determine the current severity of the Veteran's lumbar spine disability.  

3.  When development has been completed, and the AOJ has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

